IN THE SUPREME COURT OF THE STATE OF DELAWARE

DIVISION OF FAMILY §

SERVICES, (5 No. 643, 2014
§
Petitioner Below, §
Appellant, § Court Below—Family Court
§ of the State of Delaware
v. § in and for Kent County,
§
MATTHEW JAMES, SR.,' § File No. CK14-01972
§ Petition No. 14-16486
Respondent Below, §
Appellee. §

Submitted: August 24, 2015
Decided: November 16, 2015

Before VALIHURA, VAUGHN, and SEITZ, Justices.
ORDER

This 16‘11 day of November 2015, upon consideration of the appellant’s
opening brief and supplemental memorandum and the record below,2 it appears to
the Court that:

(1) The appellant, the Division of Family Services (“DFS”), ﬁled this
appeal from a Family Court decision accepting the order of a Family Court
Commissioner and dismissing DFS’ petition for an Order of Protection from Abuse
(“PFA order”). On appeal, DFS contends that the Family Court erred in

concluding that the termination of the Father’s parental rights over four of his

1 The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
3 The appellee, Matthew James, Sr. (“the Father”), has not ﬁled anything in this appeal.

children (“the Children”) meant that the Father and the Children did not have a
relationship within the classes of relationships protected by the PFA statute. After
careful consideration of the briefs and the record below, we hold that the Family
Court erred in concluding that the termination of the Father’s parental rights meant
that the Father and the Children did not have a relationship within the classes of
relationships protected by the PFA statute. Accordingly, we reverse the Family
Court’s judgment and remand this matter for the Family Court to determine
whether DF S, on behalf of the Children, can show the Father perpetrated abuse
against the Children.

(2) In November 2013, the Family Court terminated the Father’s parental
rights in the Children and vested full custodial rights in DFS. The Family Court
concluded that DFS had established by clear and convincing evidence that grounds
for termination existed and that termination was in the Children’s best interests.
On appeal, this Court afﬁrmed the judgment of the Family Court.3

(3) On June 23, 2014, DF S, on behalf of the Children, ﬁled a petition for
a PFA order against the Father. On June 30, 2014, DFS sought an emergency ex
parte PFA order, alleging that the Father was harassing the Children and disrupting

their lives. The Family Court issued a temporary PFA order.

(4) On July 8, 2014, a hearing was held on DFS’ petition for a PF A order.
The Family Court Commissioner determined as a threshold matter that the
termination of the Father’s parental rights meant that the Father and Children did
not fall within the protected classes covered by 10 Del. C. § 1041(2) because they
were not within the deﬁnition of family under 10 Del. C. § 901(12). Based on this
conclusion, the Family Court dismissed DFS’ petition for a PFA order. The Family
Court Commissioner did not address whether the Father’s actions constituted abuse
under 10 Del. C. § 1041(1).

(5) DFS requested review of the Family Court Commissioner’s decision.
In a decision dated October 20, 2014, the Family Court found no merit to DFS’
objections and accepted the Family Court Commissioner’s order dismissing DFS’
petition for a PFA order. The Family Court held that: (i) the deﬁnition of family
under Section 901(12) was ambiguous because reasonable minds could differ on
whether the deﬁnition inciuded the relationship of a child and a parent whose
parent’s rights over the child had been terminated; and (ii) based upon a review of
language in other statutes and two of this Court’s decisions as well as the “absurd”
consequences of including relationships where parental rights have been

terminated within the deﬁnition of family, the General Assembly did not intend the

deﬁnition of family to include a child and an individual who previously held
parental rights over the child.4 This appeal followed.

(6) On appeal, DFS argues that the deﬁnition of family under 10 Del. C.
§ 901(12) is unambiguous and includes blood relationships like the one between
the Father and the Children, regardless of whether the F ather’s parental rights were
terminated. We review questions of statutory interpretation de novo.5 “The goal of
statutory construction is to determine and give effect to legislative intent.”6 When
the unambiguous language of the statute clearly reﬂects the intent of the
legislature, the statutory language controls? If the statute is determined to be
unambiguous, “there is no need forjudicial interpretation, and the plain meaning of

393

the statutory language controls. “A statute is ambiguous ‘if it is reasonably

susceptible of different constructions or interpretations’ or ‘if a literal reading of

the statute would lead to an unreasonable or absurd result not contemplated by the

999 9

legislature.
(7) We begin with the language of the PFA statute. Under the PFA
statute, the Family Court may issue a protective order to restrain the respondent

from committing domestic violence against the petitioner or a person in whose

‘f Div. of Family SEI'VS. v. James, No. CK14~01972, at 8 (Del. Fam. Ct. Oct. 20, 2014).

3 Smith v. Guest, 16 A.3d 920, 935 (Del. 2011).

6 Eliason v. Engleharl, 733 A.2d 944, 946 (Del. 1999).

7 Spieiberg v. State, 558 A.2d 291, 293 (Del. 1989)

" Eliason, 733 A.2d at 946.

9 Le Van v. Independence Mall. Inc, 940 A.2d 929, 933 (Del. 2007) (quoting Newmime Vi”.
Serv. Corp. v. Newlowne Rd. Dev. Ca, 772 A.2d 172, 175 (Del. 2001)).

4

interest a petition is brought.'0 At the time DFS ﬁled the petition for a PFA order,
domestic violence was deﬁned as:

abuse perpetrated by 1 member against another member of the
following protected classes:

a. Family, as that term is deﬁned in § 90102) of this title, regardless,
however, of state of residence of the parties; on...”

Under Section 901 (12),

“Family” means husband and wife; a man and woman cohabiting in a
home in which there is a child of either or both; custodian and child;
or any group of persons related by blood or marriage who are residing
in 1 home under 1 head or where 1 is related to the other by any of the
following degrees of relationship, both parties being residents of this

State:
a. Mother; k. Son-in—law
b. Father; I. Daughter-in-law;
c. Mother-in-law; m. Grandfather;
d. Father-in-law; n. Grandmother;
e. Brother; 0. Grandson;
f. Sister; p. Granddaughter;
g. Brother-in-law; q. Stepfather;
h. Sister-in-law; r. Stepmother;
i. Son; 5. Stepson;
j. Daughter; t. Stepdaughter.

The relationships referred to in this deﬁnition include blood

relationships without regard to legitimacy and relationships by
adoption.I2

'0 10 Del. C. § 1041(4)(2011).
" 10 Del. C. § 1041(2)(a).
'310 Del, C. §901(12)(2014).

(8) On July 28, 2015, the deﬁnition of domestic abuse was amended to

include the language bolded below:

(2) “Domestic violence” means abuse perpetrated by 1 member
against another member of the following protected classes:

a. Family, as that term is deﬁned in § 901(12) of this title, regardless,
however, of state of residence of the parties, or whether parental
rights have been terminated; or. ...'3

According to the synopsis, “[t]his amendment clariﬁes that regardless of whether
parental rights have been terminated, a petition for protection for abuse may be
ﬁled on behalf of a child against a former parent whose conduct constitutes
abuse. We asked for supplemental submissions in light of this amendment. In
its supplemental submission, the State argues that the use of the term “clariﬁes” in
the synopsis means the General Assembly intended for the amendment to have
reotroactive effect. It is not necessary for us to reach this argument.

(9) Having carefully considered the relevant statutory language at the
time of the State’s PFA petition, the State’s submissions, and the thoughtﬁil
analysis of the Family Court, we conclude that the Family Court erred in finding it
was ambiguous whether the deﬁnition of family under Section 901(12) includes a
father and children where the father’s parental rights over the children have been

terminated. The degrees of relationship listed in Section 901(12) include “father,”

“son,” and “daughter.” It is undisputed in this case that the Father is the biological

father of the Children.

(10) The term “father” is not deﬁned in Chapter 9 or Title 10, but is
defined in Chapter 11 of Title 13, which governs the termination of parental rights,
as “the biological or adoptive male parent of the child.”'5 The Father’s relationship
to the Children would fall within this deﬁnition. The Father’s relationship to the

Children would also fall within dictionary deﬁnitions of “father” such as a “man in

”16 u as”

relation to his natural child or children, a male parent, and “he by whom a

child is begotten.”l8

(11) Most importantly, the plain language of Section 901(12) includes
“blood relationships” like the one between the Father and the Children. Section
901(12) expressly provides that “[t]he relationships referred to in this definition

include blood relationships without regard to legitimacy and relationships by

’9

adoption. There is no exclusion of “blood relationships” where parental rights

have been terminated. The termination of Father’s parental rights terminated “all

,3")

of the rights, duties, privileges and obligations recognized by law between the

Father and the Children, but did not terminate the fact that the Father and the

'513 Del, C. § 1101(6)(2013).

'6 Oxford Online Dictionary, http://www.oxforddictionaries.com/us/deﬁnition/american;wenglish
lfather (last visited October 22, 2015). ' '

‘7 Merriam-Webster, http://www.merriam-webster.com/dictionary/father (last visited October 22,
2015).

'8 The Law Dictionary, http://thelawdictionary.orglfather/ (last visited October 22, 2015).

'913 Del. C. § 1113(a).

Children are related by blood.20 The plain language of Section 901(12) includes
the Father and the Children.

(12) Given the express reference to “blood relationships” in the deﬁnition
of “family” under Section 901(12), it is not reasonable to interpret the term
“father” as excluding a biological father whose parental rights were terminated.
This literal interpretation of Section 901(12) does not produce unreasonable or
absurd results as the Family Court suggests. Termination of a person’s parental
rights over a child will still prevent that person from asserting their parental rights
over the child.“ It is more unreasonable to conclude that the General Assembly
intended for children of parents whose parental rights were terminated to receive
less protection from abuse than children of parents whose parental rights have not
been terminated. Accordingly, the Family Court erred in ﬁnding it was ambiguous
whether the deﬁnition of family under Section 901(12) includes a father and
children where the father’s parental rights over the children have been terminated.
The deﬁnition of family under Section 901(12) is not ambiguous and the Father

and the Children fall within that deﬁnition.

20 This Court’s description of the termination of parental rights as the “complete severance of the
parent-child bond” in Scott v. Frank, 2012 WL 375491 (Del. Feb. 6, 2012) does not constitute a
holding that termination of parental rights ends the blood relationship between a parent and
child. Similarly, our afﬁrmance of the Family Court’s decision in Division of Family Services v.
Hutton, 765 A.2d 1267 n. 15 (Del. Fam. Ct. 2001) to deny a petition for termination of parental
rights in which the Family Court concluded that the child had a biological link to her mother that
should be preserved is not a holding that the termination of parental rights means a parent is no
longer biologically related to their child.

3' 13 Del. C. § 1113(a) (describing effect of termination of parental rights).

8

17$.